UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22861 PINE GROVE ALTERNATIVE FUND 25 DeForest Avenue Summit, NJ07901 908-273-6321 Matthew Stadtmauer, Chief Executive Officer Pine Grove Alternative Fund 25 DeForest Avenue Summit, NJ07901 Date of fiscal year end: March 31 Date of reporting period: October 1, 2014 – December 31, 2014 Item 1.Schedule of Investments. PINE GROVE ALTERNATIVE FUND SCHEDULE OF INVESTMENTS (Unaudited) AS OF DECEMBER 31, 2014 Portfolio Fair Fair Value as a % of Holding Shares Cost Value Net Assets Pine Grove Alternative Institutional Fund (“Master Fund”) $ $ 98.9 % Other Assets & Liabilities, Net Net Assets $ 100.0 % See Accompanying Notes to Schedule of Investments and Master Fund Schedule of Investments. 1 PINE GROVE ALTERNATIVE FUND NOTES TO SCHEDULE OF INVSTMENTS (Unaudited) DECEMBER 31, 2014 Note 1. Organization Pine Grove Alternative Fund (the “Feeder Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company, formed on June 21, 2013 (the “Trust”).The Feeder Fund is offering on a continuous basis up to 200,000 shares of beneficial interest at net asset value per share.The Feeder Fund’s investment objective is to seek long-term capital appreciation.The Feeder Fund pursues its investment objective through investing substantially all of its assets in the Master Fund.As of December 31, 2014, the Feeder Fund represented 7.9% of the Master Fund’s equity.On October 9, 2013, the Feeder Fund was initially seeded through the sale of 100 shares for $100,000. The Feeder Fund commenced operations on January 1, 2014. The investment adviser of the Feeder and the Master Fund is Pine Grove Asset Management LLC (the “Investment Adviser”), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Feeder and the Master Fund supervises the conduct of the Feeder Fund’s and Master Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Feeder Fund’s and Master Fund’s day-to-day investment activities. Note 2.Fair Value Investment in Master Fund – The Feeder Fund records its investment in the Master Fund at fair value which is represented by the Feeder Fund’s shares held in the Master Fund valued at the net asset value per share.Valuation of the investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements which are attached and are an integral part of these financial statements.Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant policies that affect the Feeder Fund. 2 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) AS OF DECEMBER 31, 2014 Fair Value Redemptions Portfolio Funds Shares Cost Fair Value As a % of Net Assets Permitted Notice Period (Days) Private Investment Funds Convertible Arbitrage Aristeia International, Ltd. $ $ 5.3 % Quarterly 60 Basso Investors, Ltd. Quarterly 60 Whitebox Concentrated Convertible Arbitrage Fund, Ltd. Quarterly 60 Distressed - Corporate Contrarian Capital Senior Secured Offshore Fund, Ltd. Quarterly 90 Serengeti Segregated Portfolio Company, Ltd. Annually 85 Silver Point C&I Opportunity Fund II, Ltd. 46 - - Silver Point Capital Offshore Fund, Ltd. Annually 90 Sound Point Beacon Offshore Fund, Ltd. Semi-Annually 90 Distressed - Structured Products Candlewood Structured Credit Harvest Fund, Ltd. Quarterly 90 DoubleLine Opportunistic Income Fund, Ltd. Monthly 45 Halcyon Offshore Asset-Backed Value Fund Ltd. Quarterly 90 Libremax Offshore Fund, Ltd. Quarterly 90 Metacapital Mortgage Value Fund, Ltd. Quarterly 60 Tilden Park Offshore Investment Fund, Ltd. Quarterly 90 Tourmalet Matawin Offshore Fund, LP - - Hedged Credit Anchorage Capital Partners Offshore, Ltd. Annually 90 Fir Tree Capital Opportunity Fund II, Ltd. Quarterly/Annually 60 King Street Capital, Ltd. Quarterly 65 Luxor Capital Partners Offshore, Ltd. Quarterly 90 Reef Road Fund, Ltd. Quarterly 90 Saba Capital Offshore Fund, Ltd. Quarterly 65 Southpaw Credit Opportunity Fund (FTE), Ltd. Quarterly 60 Whitebox Credit Arbitrage Fund, Ltd. Quarterly 60 Wingspan Overseas Fund, Ltd. Quarterly 90 Long/Short Equity Rosemont Offshore Fund, Ltd. Quarterly 60 See Accompanying Notes to Schedule of Investments. 1 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2014 Fair Value Redemptions Portfolio Funds Shares Cost Fair Value As a % of Net Assets Permitted Notice Period (Days) Other Halcyon Structured Opportunities Offshore Fund, Ltd. 14 $ $ - % - - Harbringer Class L Holdings (Cayman), Ltd. 1 - - - Harbringer Class PE Holdings (Cayman), Ltd. - - - Marathon Overseas Liquidating Fund - Total Private Equity Funds Total Investments $ $ 90.6 % Other Assets & Liabilities, Net Net Assets $ 100.0 % * The private investment funds do not have set redemption time frames but are liquidating investments and making distributions as underlying investments are sold. See Accompanying Notes to Schedule of Investments. 2 PINE GROVE ALTERNATIVE INSTITUTIONAL FUND NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) DECEMBER 31, 2014 Note 1. Organization Pine Grove Alternative Institutional Fund (the “Master Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company (the “Trust”), formed on June 21, 2013.The Master Fund is offering on a continuous basis up to 200,000 shares of beneficial interest at net asset value per share.Pine Grove Alternative Fund (the “Feeder Fund”) invests substantially all of its assets in the Master Fund.As of December 31, 2014, the Feeder Fund represented 7.9% of the Master Fund’s net assets. The Master Fund’s investment objective is to seek long-term capital appreciation.On October 9, 2013, the Fund was initially seeded through the sale of 100 shares for $100,000.The Master Fund commenced operations on January 1, 2014, after it acquired the net assets of Pine Grove Institutional Partners II Ltd. (the “Partnership”), in exchange for Master Fund shares in the amount of $44,760,197. The investment adviser of the Master and the Feeder Fund is Pine Grove Asset Management LLC (the “Investment Adviser), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Master and the Feeder Fund supervises the conduct of the Master Fund’s and Feeder Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Master Fund’s and Feeder Fund’s day-to-day investment activities. Capitalized terms used, but not defined herein, shall have the meaning assigned to them in the Prospectus of the Master Fund. Note 2. Fair Value Hierarchy The Master Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Master Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — Inputs are quoted prices for similar assets in active markets, quoted prices for identical or similar assets in markets that are not active, and inputs other than quoted prices that are observable (such as models or other valuation methodologies). The Master Fund’s investments in Private Investment Funds which are generally included in this category include investments in Private Investment Funds where the Master Fund has the ability to withdraw at the net asset value per share (or its equivalent) at December 31, 2014 or within three months thereafter, under normal market conditions, and there are no other potential liquidity restrictions, such as redemption gates or suspensions. Level 3 – Inputs are unobservable for the asset and include situations where there is little, if any, market activity for the asset as of the measurement date. Investments in Private Investment Funds that are currently subject to liquidity restrictions that will not be lifted within three months of the measurement date will be considered level 3. Level 1 Level 2 Level 3 Total Private Investment Funds Convertible Arbitrage (a) $
